ORDER

PER CURIAM.
Defendant, Barry Wallace, appeals from the judgment entered on a jury verdict finding him guilty of three counts of first degree robbery, in violation of Section 569.020, RSMo 1994, and three counts of armed criminal action, in violation of Section 571.015, on which he was sentenced to threeterms of life imprisonment and three terms of 100 years, to be served consecutively. Defendant also appeals from a judgment denying, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief.
As to the direct appeal, no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
As to the post-conviction appeal, the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.